Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 12-14-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,066,805 to Turner in view of U.S. Patent No. 9,332,768 to Goodyear and further in view of U.S. Patent No. 4,175,302 to Scheier et al.


Referring to claim 3, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are tapered beginning at the base and decreasing in size as the body extends away from the base – see at 14,16 in figures 2 and 4 of Turner.
Referring to claim 4, Turner as modified by Goodyear and Scheier et al. further discloses the base of each finger has a shape selected from the group including: flat, convex, concave, or a combination thereof – see at 12 in figures 1-2 of Turner.
Referring to claim 5, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made of a natural rubber, a synthetic rubber, or a combination thereof – see column 4 lines 49-63 of Turner.
Referring to claim 6, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made from a material selected from the group consisting of styrene-butadiene rubber, isoprene rubber, butadiene rubber, ethylene-propylene rubber, butyl rubber, chloroprene rubber, nitrile rubber, and combinations thereof – see column 4 lines 49-63 of Turner.
Referring to claim 7, Turner as modified by Goodyear and Scheier et al. does not disclose the compression plate and the finger plate are made of metal. However, it would have been obvious to one of ordinary skill in the art to take the device of Turner as modified by Goodyear and Scheier et al. and make the plates out of any suitable material including the claimed metal material, so as to yield the predictable result of making the device more durable for repeated use.

Allowable Subject Matter

3.	Claims 9-14 are allowed.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 12-14-21 obviates the double patenting objections of claim 8 detailed in the last office action dated 9-14-21.
	Regarding the prior art rejections of claim 1, the Turner reference US 7066805 is not used to disclose the newly added claim limitations of the central aperture and abutment ring. the Goodyear reference US 9332708 discloses the newly added claim limitations of a single compression plate – at 48, the hub drive shaft has a threaded mounting hole – see at 52 receiving threaded bolt 56 as seen in figures 7-8, wherein the compression plate is secured to the hub drive shaft by inserting the hub drive shaft – at 52, through the central aperture of the compression plate – see at 52 in relation to plate 48 in figure 8, an annular abutment ring – at 58,60, secured to the front side of the finger plate – see at 10 in figure 7. Further, the Schneider et al. reference US 4175302 clearly shows an abutment ring given the washer type device shown between items 80 and 84 in figures 1 and 3. Even though there is no reference numeral or written description of this element in the Schneider et al. disclosure, this element is clearly shown in drawing figures 1 and 3 and the drawings are part of the disclosure of Schneider et al. and therefore Schneider et al. clearly discloses this element. Further, regarding the newly added claim limitations of the annular abutment ring being permanently secured to the finger plate. As detailed earlier in paragraph 2 of this office action, Applicant does not place criticality on the abutment ring being 
	Regarding the prior art rejections of claims 2-7, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claims 9-14, applicant’s claim amendments and remarks/arguments dated 12-14-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 9-14-21.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643